       Case 2:20-cv-07076-JMV-JBC Document 11 Filed 06/19/20 Page 1 of 1 PageID: 150
                                 UNITED STATED DISTRICT COURT
                                     DISTRICT OF NEW JERSEY
                                    MINUTES OF PROCEEDINGS


OFFICE: NEWARK                                             DATE: 6/19/2020
JUDGE: JOHN MICHAEL VAZQUEZ
COURT REPORTER: Lisa A. Larsen

TITLE OF CASE:                                             DOCKET# 2 0 - 7 0 7 6

Salerno Medical v Intergreity Practice Solutions

APPEARANCES:

Christopher Salloum, Esq. for Plaintiff
Steve Tettler, Esq. Plaintiff
Mohamed Nabulsi, Esq.
Michelle Greenberg, Esq. for Defendant
Jason Silverberg, Esq. for Defendant


Nature of Proceedings: STATUS TELEPHONE CONFERENCE held on the record

Status conference held regarding the pending motion for TRO.
Conference call scheduled for June 25, 2020 at 11:00 a.m.

Time Commenced: 11:30
Time Adjourned: 12:30
Total Time:

                                               RoseMarie Olivieri
                                               SENIOR COURTROOM DEPUTY
